DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Application filed on 09/16/2020
Application is a 371 of PCT/JP2019/012722 03/26/2019
Application claims a FP date of 03/26/2018
Claims 1, 18 and 20 are independent
Claims 1-26 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in instant Application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2020 and 03/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title
The disclosure is objected to because of the following informalities: In paragraph 0106 of the Specification, the first sentence reads “As illustrated in Fig 5, the imaging element 121 has a different configuration from the imaging element 121 in Fig 5…”.  Examiner believes that the Fig 5 should be changed to Fig 4 and corrected to read - “As illustrated in Fig 5, the imaging element 121 has a different configuration from the imaging element 121 in Fig 4”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pixel output units”, “image restoration pixel output units”, “unidirectional pixel output unit”, “generation unit” and “restoration matrix storage unit” in claims 1-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ushinaga et al. (U.S. Patent Publication Number 2014/0368618 A1).

Regarding Claims 1, 18 and 20 Ushinaga discloses an imaging element (Fig 1 – imaging element 2) comprising: a plurality of pixel output units (Fig 1 and ¶0097 – imaging device 1 has a solid-state imaging element 2 on which plurality of pixels of photoelectric conversion and imaging of an image light from subject arranged in a matrix patter) each having a configuration capable of independently setting incident (Ushinaga in the same paragraph further discloses that the imaging element is configured to simultaneously expose an image and each image light as a plurality of images from a subject which has entered different positions of the lens means 3 in a plurality of light receiving regions of each pixel of the imaging element 2.  In ¶0022, Ushinaga discloses that to fix a problem in the conventional imaging system, his solution is about a lens means with a single focal point on an imaging surface, have light shielding layer provided with a single aperture and plurality of light receiving regions for separating and receiving diagonal lights from different directions on the pixels.  Examiner therefore reasonably interprets that Ushinaga discloses “without through both of an imaging lens and pinhole”), 
wherein the plurality of pixel output units includes a plurality of image restoration pixel output units arranged in a matrix (Pixel structures disclosed in Figs 4a, 4b, 5a, 5b have been interpreted as the restoration pixels), at least some of the pixel output units having the incident angle directivity both in a row direction and in a column direction of the matrix (Ushinaga discloses in ¶0118 - ¶0124 that the light shielding layer 4 is provided between the solid state imaging element 2 and lens means 3 and aperture 4a for separating lights with directivity for each light receiving section (each pixel).  He also discloses that a plurality of light receiving regions A and B for receiving diagonal lights reach the left and right photodiodes 2a and 2b in a diagonal direction.  Since it incident angle directivity is in a plurality of directions it is clear that Ushinaga discloses “incident angle directivity both in row and column direction”), and 
(This is disclosed by Ushinaga in Figs 2 and 3 and in ¶0101 - ¶0110 where he discloses about light shielding plate 42 in a longitudinal direction or transverse directions (which is orthogonal to the vertical direction).  In these cases since the light shielding is either only on row direction or in the column directions, Examiner has interpreted these pixels to be “unidirectional pixel” as claimed.).

Regarding Claim 15 Ushinaga discloses wherein the configuration capable of independently setting the incident angle directivity for each pixel output unit is configured using a light-shielding film (In ¶0022, Ushinaga discloses that to fix a problem in the conventional imaging system, his solution is about a lens means with a single focal point on an imaging surface, have light shielding layer provided with a single aperture and plurality of light receiving regions for separating and receiving diagonal lights from different directions on the pixels.  ¶0102 and in Fig 2 – light shielding plate 42 as light shielding member in different shapes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ushinaga et al. (U.S. Patent Publication Number 2014/0368618 A1) in view of Applicant disclosed prior art Miyatani (WO 2018/012492 A1, U.S. Patent Publication Number 2019/0215473 A1 has been used for citing).

Regarding Claims 1, 18 and 20 Ushinaga discloses an imaging element (Fig 1 – imaging element 2) comprising: a plurality of pixel output units (Fig 1 and ¶0097 – imaging device 1 has a solid-state imaging element 2 on which plurality of pixels of photoelectric conversion and imaging of an image light from subject arranged in a matrix patter) each having a configuration capable of independently setting incident angle directivity for incident light incident without through both of an imaging lens and a pinhole (Ushinaga in the same paragraph further discloses that the imaging element is configured to simultaneously expose an image and each image light as a plurality of images from a subject which has entered different positions of the lens means 3 in a plurality of light receiving regions of each pixel of the imaging element 2.  In ¶0022, Ushinaga discloses that to fix a problem in the conventional imaging system, his solution is about a lens means with a single focal point on an imaging surface, have light shielding layer provided with a single aperture and plurality of light receiving regions for separating and receiving diagonal lights from different directions on the pixels.  Examiner therefore reasonably interprets that Ushinaga discloses “without through both of an imaging lens and pinhole”), 
wherein the plurality of pixel output units includes a plurality of image restoration pixel output units arranged in a matrix (Pixel structures disclosed in Figs 4a, 4b, 5a, 5b have been interpreted as the restoration pixels), at least some of the pixel output units having the incident angle directivity both in a row direction and in a column direction of the matrix (Ushinaga discloses in ¶0118 - ¶0124 that the light shielding layer 4 is provided between the solid state imaging element 2 and lens means 3 and aperture 4a for separating lights with directivity for each light receiving section (each pixel).  He also discloses that a plurality of light receiving regions A and B for receiving diagonal lights reach the left and right photodiodes 2a and 2b in a diagonal direction.  Since it incident angle directivity is in a plurality of directions it is clear that Ushinaga discloses “incident angle directivity both in row and column direction”), and 
a unidirectional pixel output unit having the incident angle directivity only in the row direction of the matrix or only in the column direction of the matrix (This is disclosed by Ushinaga in Figs 2 and 3 and in ¶0101 - ¶0110 where he discloses about light shielding plate 42 in a longitudinal direction or transverse directions (which is orthogonal to the vertical direction).  In these cases since the light shielding is either only on row direction or in the column directions, Examiner has interpreted these pixels to be “unidirectional pixel” as claimed.).
Ushinaga disclosure broadly discloses without through both of an imaging lens and a pinhole (Ushinaga in the same paragraph further discloses that the imaging element is configured to simultaneously expose an image and each image light as a plurality of images from a subject which has entered different positions of the lens means 3 in a plurality of light receiving regions of each pixel of the imaging element 2.  In ¶0022, Ushinaga discloses that to fix a problem in the conventional imaging system, his solution is about a lens means with a single focal point on an imaging surface, have light shielding layer provided with a single aperture and plurality of light receiving regions for separating and receiving diagonal lights from different directions on the pixels.) but fails to clearly disclose without through both of an imaging lens and a pinhole.
Instead, in a similar endeavor, Miyatani discloses without through both of an imaging lens and a pinhole (Miyatani discloses this in his entire disclosure and particularly in ¶0115 and Fig 4 where he teaches “imaging device 32 without providing an imaging lens or a pinhole”).
 Ushinaga and Miyatani are combinable because both are about imaging devices using pixel directional sensitivity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not use imaging lens or a pinhole as taught by Miyatani in the device disclosed by Ushinaga.    
Miyatani in ¶0114 and ¶0117. 
Therefore, it would have been obvious to combine Ushinaga and Miyatani to obtain the invention as specified in claims 1, 18 and 20.

Regarding Claim 15 Ushinaga in view of Miyatani discloses wherein the configuration capable of independently setting the incident angle directivity for each pixel output unit is configured using a light-shielding film (Ushinaga: In ¶0022, Ushinaga discloses that to fix a problem in the conventional imaging system, his solution is about a lens means with a single focal point on an imaging surface, have light shielding layer provided with a single aperture and plurality of light receiving regions for separating and receiving diagonal lights from different directions on the pixels.  ¶0102 and in Fig 2 – light shielding plate 42 as light shielding member in different shapes)

Regarding Claim 16 Ushinaga discloses the restoration pixel (Pixel structures disclosed in Figs 4a, 4b, 5a, 5b have been interpreted as the restoration pixels) and unidirectional pixel output unit (Ushinaga in Figs 2 and 3 and in ¶0101 - ¶0110 where he discloses about light shielding plate 42 in a longitudinal direction or transverse directions) and a generation unit (fig 15 – imaging device 1, 11 and imaging outputting section 16) but fails to clearly disclose further comprising: a generation unit configured 
Instead, in a similar endeavor, Miyatani discloses further comprising: a generation unit (Signal processing section 122) configured to generate a restoration matrix (Fig 44 – restoration matrix of NxN pixel) to be used when generating a restored image from a detection image (Fig 44 – detection image Pic of NxN pixels depicted in right upper portion) obtained in the image restoration pixel output unit, using calibration information that is information regarding calibration of the incident angle directivity of the image restoration pixel output unit generated using the unidirectional pixel output unit (Miyatani teaches the directional sensitivity of each pixel and in particular about the light sensitivity in vertical direction and horizontal direction in ¶0288 - ¶0305 and further in ¶0309 and ¶0310 he teaches that the detection signal level is represented by expression 4 which used the weight in the horizontal direction and vertical direction and further taught using expressions 5-13 in ¶0367 and calibration information is also taught in his third modification).
 Ushinaga and Miyatani are combinable because both are about imaging devices using pixel directional sensitivity. 
Miyatani in the device disclosed by Ushinaga.    
The suggestion/motivation for doing so would have been to restore a restoration image of a desired imaging plane as discloses by Miyatani in ¶0370. 
Therefore, it would have been obvious to combine Ushinaga and Miyatani to obtain the invention as specified in claim 16.

Regarding Claim 17 Ushinaga in view of Miyatani discloses further comprising: a restoration matrix storage unit configured to store the restoration matrix generated by the generation unit (Miyatani: Fig 6 – storage unit 127; ¶0157).

Regarding Claim 19, this claim has limitations parallel to claim 16. Claim 19 is rejected on the same grounds as Claim 16.

Regarding Claim 21, this claim has limitations parallel to claim 16. Claim 21 is rejected on the same grounds as Claim 16.

Regarding Claim 22 Ushinaga in view of Miyatani discloses further comprising: measuring a positional gap of a light-shielding film having a configuration capable of independently setting the incident angle directivity of the imaging element for each pixel output unit (Miyatani: discloses this in Fig 21-22 and ¶0291 - ¶0305 where he discloses the distance A2 and A21 and B2 and B21 as the height between the shielding film and not shielded in both horizontal and vertical direction.  Since the “positional gap” has not been defined in the claim, it is therefore reasonable for Examiner to interpret Miyatani’s teachings of this height as the “gap”), and generating the calibration information including information regarding the positional gap of the light-shielding film (Miyatani: Further In ¶0291 - ¶0305 teaches the used of this distance that is used to depict the incident angle in vertical and horizontal direction and the use of these angels to determine the weights which is used expression 4 (¶0309 - ¶0310 )  to determine the detection signal level of a pixel).

Regarding Claim 23 Ushinaga in view of Miyatani discloses further comprising: measuring a height gap of an on-chip lens of the imaging element (Miyatani: discloses this in Fig 21-22 and ¶0291 - ¶0305 where he discloses the distance A2 and A21 and B2 and B21 as the height between the shielding film and not shielded in both horizontal and vertical direction.  Since the “positional gap” has not been defined in the claim, it is therefore reasonable for Examiner to interpret Miyatani’s teachings of this height as the “gap”), and generating the calibration information including information regarding the height gap of an on-chip lens (Miyatani: Further In ¶0291 - ¶0305 teaches the used of this distance that is used to depict the incident angle in vertical and horizontal direction and the use of these angels to determine the weights which is used expression 4 (¶0309 - ¶0310 )  to determine the detection signal level of a pixel).

Regarding Claim 24 Ushinaga in view of Miyatani discloses further comprising: in the unidirectional pixel output unit, measuring a detection signal value for each of a plurality of incident angles different from one another of the incident light(Miyatani: Further In ¶0291 - ¶0305 teaches the used of this distance that is used to depict the incident angle in vertical and horizontal direction and the use of these angels to determine the weights which is used expression 4 (¶0309 - ¶0310 )  to determine the detection signal level of a pixel), and generating the calibration information using each measurement result (Miyatani: Fig 44 and in ¶0463 - ¶0466 teaches the determination of a restoration image of NxN pixels and calculating the elements of vector X).

Regarding Claim 25 Ushinaga in view of Miyatani discloses further comprising: in the unidirectional pixel output unit, measuring a detection signal value for a predetermined incident angle of the incident light (Miyatani: Further In ¶0291 - ¶0305 teaches the used of this distance that is used to depict the incident angle in vertical and horizontal direction and the use of these angels to determine the weights which is used expression 4 (¶0309 - ¶0310 )  to determine the detection signal level of a pixel), and generating the calibration information using a measurement result and a reference value (Miyatani: Fig 44 and in ¶0463 - ¶0466 teaches the determination of a restoration image of NxN pixels and calculating the elements of vector X)..

Regarding Claim 26 Ushinaga in view of Miyatani discloses further comprising: measuring a detection signal value of each of a plurality of the unidirectional pixel (Miyatani: Further In ¶0291 - ¶0305 teaches the used of this distance that is used to depict the incident angle in vertical and horizontal direction and the use of these angels to determine the weights which is used expression 4 (¶0309 - ¶0310 )  to determine the detection signal level of a pixel), and generating the calibration information using a statistical value of measurement results (Miyatani: Fig 44 and in ¶0463 - ¶0466 teaches the determination of a restoration image of NxN pixels and calculating the elements of vector X).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-14 are objected as they depend on objected claim 2.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.

Hirota et al. (U.S. Patent Publication Number 2017/0104942 A1) disclosure relates to a solid state imaging device, a drive control method therefor, an image processing method, and an electronic apparatus capable of achieving both generation of a pixel signal with a high dynamic range and generation of phase difference information.  

Noudo (U.S. Patent Publication Number 2018/0166487 A1) disclosure relates to an image plane phase difference pixels that can handle incident light at two or more chief ray angles are realized.  A solid-state imaging device includes a pixel, the pixel including a microlens that condenses light from a subject, a photoelectric conversion unit that receives the subject light condensed by the microlens to generate an electrical signal according to an amount of received light, and a light shielding portion provided between the photoelectric conversion unit and the microlens.  The light shielding portion includes an edge portion formed across over a light receiving surface of the photoelectric conversion unit, and the edge portion includes a first edge portion and a second edge portion at positions different from each other both in a first direction corresponding to an up and down direction of an output image and a second direction corresponding to a left and right direction of the output image.

without using a lens, and an imaging module using such an imaging apparatus.  In an imaging apparatus according to an aspect of the invention, incident light is divided into a plurality of azimuthal regions by a directional sensor, and images corresponding to the azimuthal regions are restored from a plurality of projection images acquired corresponding to the azimuthal regions.  Accordingly, incident light from oblique directions does not become noise to incident light from a front direction, and projection images can be individually acquired for the azimuthal regions throughout a wide range from the front direction to the oblique directions.  For this reason, restoration processing according to properties of a pattern mask and the projection images is executed, whereby it is possible to individually obtain high image quality restored image for a plurality of different directions (azimuthal regions) at a wide angle of view without using a lens.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698